Title: To Thomas Jefferson from Dabney Carr, 30 April 1825
From: Carr, Dabney
To: Jefferson, Thomas


My Dear Sir.
Richmond.
Apl 30th 1825
I regret extremely, that absence, has prevented my earlier reply to your letters of 3d & 16th instant. On the last of March, our Court, adjourned for a month; & determining to take advantage of this vacation, for a short tour of health; I left home on 3d Apl, for Washington, Baltimore, Philadelphia, New York, & West Point; from which trip, I have but, this day returned.I cannot express to you, how deeply sensible, I feel, of the honour done me, in the offer of the law chair, of the University: yet must I decline the acceptance of it; & I trust, that when you have heard, you will not disapprove of the reasons which influence me. The University has few friends more keenly alive to it’s interests, than I am. a vast deal depends, I think, on filling the different chairs, at the outset, with the very ablest men. So far as you have gone, I believe you have succeeded well; but the professorship of law, is, in my mind, much the most important; a failure there would vitally, affect, the interests of the institution; & my Dear Sir, would it not be peculiarly unfortunate, if this failure should happen in the person of your nephew? as there would not be wanting persons illiberal enough, to say, that your choice as a visitor had been influenced by the partiality of kindred. In the sincerity of my heart, I declare to you, that I know myself to be unqualified for the place. The man who fills that chair worthily, should be a good scholar generally; at least  not strikingly deficient in the knowledge of those arts & sciences, which enter into a liberal education—With law, in it’s largest sense, & in all it’s branches, he must be scientifically, & familiarly acquainted. It was my fortune to begin reading law, with no other knowledge, than that of the Greek & Latin I had learned of Mr Maury, & the french your daughters taught me—nor has my stock been encreased since; for my life has been spent, since manhood, not in laying up a fund for the future; but in making provision for the hour that was passing over me. If this want of general science, were redeemed in any degree, by a thorough acquaintance with law; it might not be considered a decisive objection; but truth compels me to say, that this is not the case. I read law, entirely by myself, & beyond the reach of any one, to whom I could apply, to remove those difficulties which occur to beginners: whether from this cause, or the natural indolence of my mind, it proceeded, I know not; but, I fell into the pernicious habit, of passing over subjects without a distinct understanding of them; & thus, tho’ I had read a long list of books, I believe few men  came to the practice of law, with a more crude, indigested, imperfect knowledge of it, than I had. This knowledge was not greatly enlarged by my practice at the bar; as the constant attendance on Courts took away all chance; of systematic reading or preparation. During the twelve years which I passed in the Court of Chancery, my time was wholly occupied, in the business of the Court, of which there was a great deal; & my task was particularly laborious, because, having laid in no previous stock of learning, I had to study every case, carefully, for fear of committing to some blunder. This discipline, brought me to a tolerable acquaintance, with the general principles of equity; but in the mean time (as I have found since coming to the Court of appeals) I had almost forgotten the little common law, I knew, when I left the bar. I trust, however, that with the aid, of the discussion of able counsel—of free & friendly consultation with my brethren, a good library, & close attention to the cases, I may be able to discharge my duty here, decently at least, but Sir, conscious as I am of my inability to fill, competently, the law chair of the University—certain as I feel, of the disappointment to the public—the injury to the institution, & the discredit to myself, which must  flow from such inability; I assure you most sincerely, that no earthly consideration could induce me for a moment, to think of accepting it. I should feel that I violated every principle of duty to you, the public, & myself. The opinions of friends, however, venerated, & on other points decisive; cannot shake my convictions on this subject; because it  impossible that they can know, as well as I do, my want of qualification for the place.If this letter had been addressed to a stranger, or common acquaintance, I should probably have satisfied myself, with expressing my thanks for the offer, & declining its acceptance in general terms; but to you my Dear Sir, (bound as I am by every tie of gratitude, affection, & blood) I have thought it necessary to develope fully the reasons which actuate me. You will use your own judgment, in either shewing this letter, or stating it’s result, to the other visitors. If I could follow the dictates of my inclination, merely; there would be no hesitation as to a removal from this place, to the scene, of my early days. The neighbourhood of my best & dearest friends & relations—how it would affect me in a pecuniary point of view, I have not stopped to enquire as the reasons I have stated are conclusive against it. The application to me shall remain a secret.Believe me my Dear Sir, with sentiments of the most devoted affection.ever yoursD Carr